Beck, J.
— I. The debt secured by the mortgage amounts to $45.77, with interest at ten per centum per annum from August 3, 1882. The petition prays for judgment for the amount of the debt, and for a proper decree enforcing the mortgage lien. No certificate was given by the judge of the district court sending the case here for the decision of questions certified. The amount in controversy being less than one hundred dollars, we cannot tafee cognizance of the case, in the absence of such certificate.
II. The plaintiff claims in this action to foreclose the mortgage. The mortgage confers on the mortgagee no such interest in the land as is contemplated by Code, section 3173; which provides that the 'limitation upon *316appeals prescribed therein shall not effect a case wherein is involved an interest in real property. A mortgage under our statutes and decisions conveys no interest or title in real property. It simply creates a lien thereon. A case involving the enforcement of a lien for less than the sum limited in section 3173 cannot be brought to this court without the certificate therein required. Andrews v. Burdick, 62 Iowa, 714; Colyar v. Pettit, 63 Iowa, 97; Johns v. Pattee, 61 Iowa, 393. In the absence of the certificate, we have no jurisdiction of the case. It is therefore o
Dismissed.